DETAILED ACTION
Claims 1-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al (U.S. Patent Application Publication 2017/0271150) in view of BASS et al (U.S. Patent Application Publication 2013/0224652).
With regards to claim 1, Chang discloses a method of manufacturing a semiconductor device, comprising: forming a metallic photoresist layer (206), which is an alloy layer of two or more metal elements, over a target layer (204) to be patterned (Figure 2A Paragraphs [0025], [0032]-[0034] discloses forming a metal complex containing photoresist layer 206; the multi-metallic complex has at least one kind of metal atom which can absorb EUV light M2 and at least  kind of metal atom which can enhance EUV absorption or activate cross-linkable groups or reactive site M1); selectively exposing the metallic photoresist layer to actinic radiation to form a latent pattern (Figure 2B patterns 206a, 206b Paragraphs [0026]-[0027]); and developing the latent pattern by applying a developer to the electively exposed photoresist layer to form a pattern (Figure 2C Paragraph [0028]). 
However, Chang does not explicitly disclose forming a pattern by changing a phase of an exposed portion of the alloy layer.
Bass discloses a method of manufacturing a semiconductor device comprising forming a photoresist layer comprising a metal compound wherein the photoresist layer may be deposited in amorphous or crystalline form and may be exposed may be exposed to a radiation in order to include an amorphous and/or crystallization section to form a pattern for etching, developing the pattern by applying a developer to expose the photoresist layer to form a pattern (Paragraphs [0120]-[0131], [ [0147]-[0156]) rendering obvious forming a pattern by changing a phase of an exposed portion of the alloy layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Chang to include the changing phase as rendered obvious by Bass because the reference of Bass teaches that such changing f phase allows for changes in the solubility of the pattern when applying the developer for forming the pattern (Paragraph [0122]-[123], [0126]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the phase changing as rendered obvious by Bass. MPEP 2143D
With regards to claim 2, the modified teachings of Chang render obvious wherein the alloy layer before the selective exposure is an amorphous layer and the selective exposure changes the exposed portion of the alloy layer to crystalline or poly crystalline (Bass Paragraphs [0120]-[0131], [ [0147]-[0156] discloses wherein the material may be amorphous or crystalline and post development treatment may be turned into an amorphous metal oxide and/or induce crystallization).
With regards to claim 3, the modified teachings of Chang render obvious wherein the actinic radiation is extreme ultraviolet radiation (Chang Paragraphs [0026], [0032]-[0035]).
With regards to claims 4-5, the modified teachings of Chang render obvious wherein the alloy layer includes two or more selected from the group consisting of Ag, Cd, In, Sn. Sb, Te, Cs, Au. Hg, Tl, Pb, Bi, Po and At and wherein the alloy layer includes Sn and one or more selected from the group consisting of Sb, In, Te and Ag (Chang Paragraph [0039] discloses wherein the multi-metallic complex is an organic metallic complex wherein M2 and M1 are a metal such as such as Ce, La, Sb, Bi, Pb, Hf, Zr, Ti, Cr, W, Mo, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Al, Ga, Tl, Ge, Sn, Pb, and/or Bi).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al (U.S. Patent Application Publication 2017/0271150) in view of BASS et al (U.S. Patent Application Publication 2013/0224652), as applied to claims 1-5, in further view of WU et al (U.S. Patent Application Publication 2021/0013034).
With regards to claim 6, the modified teachings of Chang render obvious the limitations of claim 1 as previously discussed.
However, the modified teachings of Chang do not explicitly disclose wherein the metallic photoresist layer is deposited over the target layer by atomic layer deposition (ALD), chemical vapor deposition (CVD) or physical vapor deposition (PVD).
Wu discloses a method of making thin films on a semiconductor substrate for patterning wherein an organometallic polymer like material is deposited on the surface of the substrate by chemical vapor deposition, atomic layer deposition  (Paragraph [0022]-[0034]) rendering obvious wherein the metallic photoresist layer is deposited over the target layer by atomic layer deposition (ALD), chemical vapor deposition (CVD) or physical vapor deposition (PVD).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Chang to include the atomic layer deposition and chemical vapor deposition as rendered obvious by Wu because the reference of Wu teaches that such deposition provides for deposition of the film with fewer resections on the surface adhesion properties of the substrate and can be deposited as a mask over the substrate without filling in or otherwise planarizing any underlying features (Paragraph [0034]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al (U.S. Patent Application Publication 2017/0271150).
With regards to claim 16, Chang discloses a method of manufacturing a semiconductor device, comprising: forming a metallic photoresist layer (206) over a target layer (204) to be patterned (Figure 2A Paragraphs [0025], [0032]-[0034] discloses forming a metal complex containing photoresist layer 206; the multi-metallic complex has at least one kind of metal atom which can absorb EUV light M2 and at least  kind of metal atom which can enhance EUV absorption or activate cross-linkable groups or reactive site M1); selectively exposing the metallic photoresist layer to actinic radiation to form a latent pattern (Figure 2B patterns 206a, 206b Paragraphs [0026]-[0027]); and developing the latent pattern by applying a developer to the selectively exposed photoresist layer to form a pattern (Figure 2C Paragraph [0028]).
Chang does not explicitly disclose wherein the metallic photoresist layer includes one or more metal or metal alloy layers and the one or more metal or metal alloy layers candles two or more selected from the group consisting of Ag, In, Sn, Sb and Te.
However Chang discloses forming at least one layer of a metal containing photoresist wherein the multi-metallic complex is an organic metallic complex wherein M2 and M1 are a metal such as such as Ce, La, Sb, Bi, Pb, Hf, Zr, Ti, Cr, W, Mo, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Al, Ga, Tl, Ge, Sn, Pb, and/or Bi (Paragraphs [0025]-[0027], [0032]-[0039]) which renders obvious wherein the metallic photoresist layer includes one or more metal or metal alloy layers and the one or more metal or metal alloy layers candles two or more selected from the group consisting of Ag, In, Sn, Sb and Te.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Chang to include the one or more metal alloys as rendered obvious by the modified teachings of Chang because the reference of Chang teaches that the multi-metal complex resist has improve resist sensitivity and high etch selectivity (Paragraph [0041]).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al (U.S. Patent Application Publication 2017/0271150), as applied to claim 16, in further view of JIANG et al (U.S. Patent Application Publication 2020/0326627).
With regards to claim 17, the modified teachings of Chang render obvious the limitations of claim 16 as previously discussed.
However, the modified teachings of Chang are silent as to wherein the developer is a liquid developer comprising one or more solvents selected from the group consisting of dimethyl sulfoxide, acetone, ethylene glycol, methanol, ethanol, propanol, propanediol, water, 4-methyl-2-pentanone, hydrogen peroxide, isopropyl alcohol and butyldiglycol.
Jiang discloses a liquid developer for organometallic photoresist comprising solvents including  water and acetone (Paragraph [0053]-[0055]) rendering obvious wherein the developer is a liquid developer comprising one or more solvents selected from the group consisting of dimethyl sulfoxide, acetone, ethylene glycol, methanol, ethanol, propanol, propanediol, water, 4-methyl-2-pentanone, hydrogen peroxide, isopropyl alcohol and butyldiglycol.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Chang to include the developer of Jiang because the reference of Jiang teaches that such composition reduces microbridges and similar defects (Paragraph [0002]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired developing using the developer as rendered obvious by Jiang. MPEP 2143D
With regards to claim 18, the modified teachings of Chang renders obvious wherein the liquid developer further comprises one or more acids selected from the group consisting of acetic acid, ethanedioic acid, methanoic acid, 2- hydroxypropanoic acid, 2-hydroxybutanedioic acid, citric acid, uric acid, trifluoromethanesulfonic acid, benzenesulfonic acid, ethanesulfonic acid, methanesulfonic acid, oxalic acid, maleic acid, carbonic acid, oxoethanoic acid, 2-hydroxyethanoic acid, propanedioic acid, butanedioic acid, 3-oxobutanoic acid, hydroxylamine-O-sulfonic acid, formamidinesulfinic acid, methylsulfamic acid, sulfoacetic acid, 1,1,2,2-tetrafluoroethanesulfonic acid, 1,3- propanedisulfonic acid, nonafluorobutane-1-sulfonic acid, benzenesulfonic acid and 5- sulfosalicylic acid, HNO3, H2SO4, HCl, and H3PO4 (Jiang Paragraphs [0051]-[0055]).
With regards to claim 19, the modified teachings of Chang renders obvious wherein the liquid developer further comprises one or more bases selected from the group consisting of monoethanolamine, monoisopropanolamine, 2- amino-2-methyl-1-propanol, 1H-benzotriazole, 1,2,4-triazole, 1,8-diazabicycloundec-7-ene, tetrabutylammonium hydroxide, tetramethylammonium hydroxide, ammonium hydroxide, ammonium sulfamate, ammonium carbamate, tetraethylammonium hydroxide and tetrapropylammonium hydroxide (Jiang Paragraph [0048], [0055]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al (U.S. Patent Application Publication 2017/0271150), as applied to claim 16, in further view of WU et al (U.S. Patent Application Publication 2021/0013034).
With regards to claim 20, the modified teachings of Chang render obvious the limitations of claim 16 as previously discussed.
However, the modified teachings of Chang are silent as to wherein the developer is a vapor developer comprising at least one selected from the group consisting of Cl2, CHCl3, CH2Cl2, CH4, CF4, N2, BCl3, CCl4, HCl, O2, NF3, NH3, N2H2, HBr and NO2.
Wu discloses a method of patterning a semiconductor device comprising providing an organometallic photoresist and treating the photoresist with a develop wherein the developer is a vapor developer comprising at least one selected from the group consisting of Cl2, CHCl3, CH2Cl2, CH4, CF4, N2, BCl3, CCl4, HCl, O2, NF3, NH3, N2H2, HBr and NO2 (Paragraph [0041] discloses BCl3).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Chang to include the developer as rendered obvious by Wu because the reference of Wu teaches that such chemical is able to quickly remove the unexposed material leaving behind a pattern of the exposed film to be transferred to the underlying layers (Paragraph [0041]) and one of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of predictably achieving the desired patterning using the developer as rendered obvious by Wu. MPEP 2143D 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art cited by the Examiner is CHANG et al (U.S. Patent Application Publication 2017/0271150) in view of BASS et al (U.S. Patent Application Publication 2013/0224652). However the cited prior art fails to teach or render obvious wherein the metallic photo resist layer includes two or more layers of a first layer made of a first metal element and a second layer made of a second metal element different from the first metal element, and the selective exposure converts exposed portions of the two or more layers into an alloy layer of the first metal element and the second metal element. A further search of the prior art has failed to produce prior art which teaches are render obvious Applicant’s claimed limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713